    Case 1:18-cv-07796-VEC Document 30 Filed 11/14/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


GENE SAMIT, Individually and on Behalf
of All Others Similarly Situated,

                                      Plaintiff,
                                                       Consolidated Action No. 18-CV-7796
                          v.

CBS CORPORATION, LESLIE
MOONVES, and JOSEPH R.
IANNIELLO,

                                      Defendants.
----------------------------------------------------
----------------------------------------------------
JOHN LANTZ, Individually and on Behalf
of All Others Similarly Situated,

                                     Plaintiff,

                           v.

CBS CORPORATION, LESLIE
MOONVES, JOSEPH R. IANNIELLO,
LAWRENCE LIDING, DAVID RHODES,
DAVID R. ANDELMAN, JOSEPH A.
CALIFANO, JR., WILLIAM S. COHEN,
GARY L. COUNTRYMAN, CHARLES
K. GIFFORD, LEONARD GOLDBERG,
BRUCE S. GORDON, LINDA M.
GREIGO, ROBERT N. KLIEGER,
ARNOLD KOPELSON, MARTHA L.
MINOW, DOUG MORRIS and SHARI
REDSTONE,

                                     Defendants.
    Case 1:18-cv-07796-VEC Document 30 Filed 11/14/18 Page 2 of 2



              NOTICE OF APPEARANCE OF DANIEL J. KRAMER

              Please take notice that the undersigned, of the law firm of Paul, Weiss,

Rifkind, Wharton & Garrison LLP, is hereby entering an appearance as counsel of record

on behalf of defendant Bruce S. Gordon.



Dated: New York, New York                 Respectfully submitted,
       November 14, 2018
                                          PAUL, WEISS, RIFKIND, WHARTON &
                                          GARRISON LLP


                                          BY: /s/ Daniel J. Kramer
                                          Daniel J. Kramer
                                          1285 Avenue of the Americas
                                          New York, New York 10019-6064
                                          Tel.: (212) 373-3000
                                          Fax: (212) 492-0020
                                          Email: dkramer@paulweiss.com

                                          Counsel for Defendant Bruce S. Gordon
